Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that this application is a CON of 16/180,959 filed on 11/05/2018 PAT 10,922,752 which is a CON of 15/661,951 filed on 07/27/2017 PAT 10,221,199 which claims benefits of provisional application 62/524,126 filed on 06/23/2017.

DETAILED ACTION
Claim 1 presented for examination on 02/11/2021. Applicant filed a preliminary  amendment on 02/23/2021 canceling claim 1 and adding new claims 2-14. Therefore, the claims 2-14 are pending.
This application is in condition for allowance except for the following formal matters: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-14 of instant application are rejected on the ground of non-statutory double patenting over claims 1-13 of U. S. Patent No. 10,922,752, and  claims 1-5, 7-13 and 16  of U.S. Patent No. 10,121,199, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘752 and ‘199 and is covered by the patent since the patent and the application are claiming common subject matter of “distributed trading network and interface” 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and patent ‘752 and patent ‘199 consists similar limitations as follows:
The US Patent 10,922,752 consists similar limitation except instant application is an apparatus claim while patent ‘752 is a method claim. The dependent claims 3-4 and 6-14 of instant application are similar to claims 2-13 of the patent ‘752.
The U.S. Patent 10,121, 199 consists of limitation of “a distributed trading platform comprising: “receiving, through the second communication link, market data regarding the financial instrument;.................in response to receiving the indication that the quantity of the financial instrument.............that the liquidity taker is qualified to view” which is similar to claim 2 of the instant application (see patent’ 199:  claim 1: column 35, lines 40-67 to column 36, lines 1-18) and therefore the claim 1 of the patent ‘199 teaches all the elements in the claim 2 of the instant application. The claim 1 in the instant application does not include other limitations of claim 1 of the patent ‘199. The dependent claims 3-14 of instant application are similar to claims 2-5, 7-13 and 16 of the patent ‘199.
The omission of an element as described above for the patent ‘752 and patent ‘199 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-14 of the instant application are not identical to claims 1-13 of US Patent No. 10,922,752, and claims 1-5, 7-13 and 16 of the U.S Patent No. 10,121,199 but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Waelbroeck et al. (U.S. Patent 8,775,298) teach directing and executing certified trading interests.
Foley (U.S. Pub No. 2015/0317734) teaches dark pool matching of orders with price discretion.
Ascher et al. (U.S. Patent No. 7,752,116) teach liquidity engine for future trading exchange.
Esau et al. (U.S. Pub No. 2007/0106546) teach automatically selecting plurality of specific orders items from plurality of order items.
Farrell et al. (U.S. Pub No. 2005/0108141) teach controlling markets during a stop loss trigger.
Schlifstein et al. (U.S. Patent No. 8,131,633) teach liquidity and fill optimization for crossing institutional order.
Sinclair et al. (U.S. Patent No. 8,200,570) teach electronic trading system having increased liquidity provision.
Stearns et al. (U.S. Pub No. 2007/0208654) teach trading system and method having a configurable market depth tool with dynamic price axis.
Waelbroeck et al. (U.S. Patent No. 8,296,221) teach method and system for securities trading.
Waelbroeck et al. (U.S. Pub No. 2004/0210511) teach block trading system and method price improvement to aggressive orders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691
06/03/2022